      Case 1:14-cr-00042-LG-RHW Document 69 Filed 09/03/21 Page 1 of 5




                IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                         SOUTHERN DIVISION

UNITED STATES OF AMERICA

v.                                          Criminal Nos. 1:13CR51-LG-RHW-2;
                                   1:14CR1-LG-JCG-2; and 1:14CR42-LG-RHW-1

KEITH ANTHONY KIEL


                     ORDER DENYING DEFENDANT’S
                  MOTION FOR COMPASSIONATE RELEASE

      BEFORE THE COURT is the [211] Motion for Compassionate Release filed

by the defendant, Keith Anthony Kiel. The Government has filed a response in

opposition to the Motion, to which Kiel filed a reply. After reviewing the

submissions of the parties, the record in this matter, and the applicable law, the

Court finds that Kiel’s Motion should be denied. Kiel’s duplicative [148] Motion

under Docket No. 1:14-cr-1 and his [56] Motion under 1:14-cr-42 are further denied.

      From May 2008 through May 2013, Kiel, alongside other co-defendants,

committed a series of bank robberies in Mississippi, Alabama, and Florida. Kiel

was indicted under Docket Nos. 1:13-cr-51, 1:14-cr-1, and 1:14-cr-42. By motion of

the parties, the Court consolidated the three cases for trial. At the conclusion of a

jury trial on July 14, 2014, the jury convicted Kiel of bank robbery, brandishing a

firearm during a violent felony, interstate transportation of stolen vehicles, and

conspiracy to commit those acts. This Court sentenced Kiel to a term of

imprisonment of 804 months, or 67 years, and ordered restitution in the amount of
         Case 1:14-cr-00042-LG-RHW Document 69 Filed 09/03/21 Page 2 of 5




$205,012. Kiel is currently serving his sentence at USP Hazelton in Bruceton Mills,

West Virginia, and is set to be released on October 16, 2070.

         On June 7, 2021, Kiel filed the instant [211] Motion for Compassionate

Release, citing his high blood pressure and recent death of his son, as well as the

need for him to provide care to his remaining family in their time of grief, as

“extraordinary and compelling reasons” justifying release. The Government

opposes Kiel’s Motion on its merits,1 claiming that Kiel declined a vaccination

against COVID-19 and that the 18 U.S.C. § 3553(a) factors weigh against his

release.

         A court can reduce a sentence “if it finds that extraordinary and compelling

reasons warrant such a reduction” and “that such a reduction is consistent with

applicable policy statements issued by the Sentencing Commission.” 18 U.S.C. §

3582(c)(1)(A). The Court also must consider the factors set forth in § 3553(a), to the

extent they are applicable. See 18 U.S.C. § 3582(c)(1)(A). The Sentencing

Commission has not issued a relevant policy since the First Step Act of 2018 (“FSA”)

amended 18 U.S.C. § 3582(c)(1)(A) to permit defendants to file motions for

compassionate release.2 The old pre-FSA policy statement appears in U.S.S.G. §

1B1.13, and only applies to “‘motion[s] of the Director of the Bureau of Prisons.’”

United States v. Shkambi, 993 F.3d 388, 391 (5th Cir. 2021) (quoting U.S.S.G. §




1   See United States v. Franco, 973 F.3d 465, 468 (5th Cir. 2020).

2Prior to enactment of the First Step Act, only the Bureau of Prisons could file
motions for compassionate release.
                                           -2-
      Case 1:14-cr-00042-LG-RHW Document 69 Filed 09/03/21 Page 3 of 5




1B1.13). District courts are not bound by the policy statement nor the commentary

but are bound only by § 3582(c)(1)(A)(i) and the § 3553(a) factors. Shkambi, 993

F.3d at 393. Courts nonetheless find § 1B1.13 informing to the analysis of what

may be “extraordinary and compelling” to merit compassionate release. United

States v. Thompson, 984 F.3d 431, 433 (5th Cir. 2021); see also United States v.

Rivas, 833 F. App’x 556, 558 (5th Cir. 2020).

      Here, the Court finds that Kiel’s medical condition does not justify release.

His high blood pressure is not terminal and does not substantially diminish his

ability to provide self-care in the institutional setting or otherwise present

extraordinary and compelling reasons justifying compassionate release. Thompson,

984 F.3d at 433 (citing U.S.S.G. § 1B1.13 cmt. n.1(A)). The Court recognizes that

high blood pressure can potentially make Kiel more susceptible to serious illness

should he contract COVID-19. See People with Certain Medical Conditions, Ctrs.

for Disease Control & Prevention, https://www.cdc.gov/coronavirus/2019-ncov/need-

extra-precautions/people-with-medical-conditions.html (last visited Sept. 2, 2021).

The record reflects, however, that Kiel is receiving medical care for his condition.

(See Medical Records, ECF No. 220).

      Kiel’s generalized fear of contracting COVID-19 also does not justify

compassionate release. See Thompson, 984 F.3d at 435. There are currently two

confirmed cases at USP Hazelton, where Kiel is currently being housed, amongst

inmates. See COVID-19 Cases, Federal Bureau of Prisons,

https://www.bop.gov.coronavirus/ (last visited Sept. 2, 2021). This Court has



                                          -3-
      Case 1:14-cr-00042-LG-RHW Document 69 Filed 09/03/21 Page 4 of 5




repeatedly recognized that the BOP is taking significant measures to protect the

health of the inmates in its charge. The Government points out that Kiel was

offered the Pfizer COVID-19 vaccine on April 30, 2021, but refused. Like other

courts, this Court is not inclined to find compelling circumstances for reducing

Kiel’s sentence based on COVID-19 concerns when he has declined precautions

against infection. See, e.g., United States v. Pruitt, No. 3:14-CR-0384-B-1, 2021 WL

1222155, at *3 (N.D. Tex. April 1, 2021). Moreover, Kiel’s family circumstances can

only justify compassionate release in extreme situations, such as incapacitation or

death of the caregiver of a minor child. See, e.g., United States v. Bowyer, 2020 WL

5942195, at *2 (E.D. La. Oct. 7, 2020). Kiel claims that he needs to be at home due

to the death of his son. The Court sympathizes with Kiel’s loss but notes that this is

not considered an extreme family circumstance justifying release. See id.

Therefore, the Court finds that Kiel’s claims, and generalized concerns of

contracting COVID-19, are not an “extraordinary and compelling reason” under 18

U.S.C. § 3582(c)(1)(A) justifying his release.

      The § 3553(a) factors also disfavor a sentence reduction. See 18 U.S.C. §

3553(a). Kiel was convicted by a jury of six of the seven counts listed against him in

the indictment. He had a total offense level of 40 and a criminal history category of

VI. (Presentence Investig. Report (“PSR”), at ¶¶ 358, 376, at 58, 65, ECF No. 106).

The PSR also reflects that he has multiple prior criminal convictions. Kiel’s

underlying conviction includes multiple serious violent charges, including bank

robbery by force and violence or intimidation and brandishing a firearm in relation



                                           -4-
      Case 1:14-cr-00042-LG-RHW Document 69 Filed 09/03/21 Page 5 of 5




to a crime of violence. Furthermore, Kiel has only served 8 years of his 67-year

sentence. Requiring Kiel “to serve the remainder of his sentence would ‘provide just

punishment for the offense’ and ‘afford adequate deterrence to criminal conduct.’”

Chambliss, 948 F.3d at 694; see also 18 U.S.C. § 3553(a)(2)((A), (B). For all these

reasons, the Court finds that a reduction in Kiel’s sentence would not reflect the

gravity of his offense, nor provide adequate deterrence thereto.

      IT IS THEREFORE ORDERED AND ADJUDGED that the [211] Motion

for Compassionate Release filed by the defendant, Keith Anthony Kiel, is DENIED.

In addition, Kiel’s duplicative [148] Motion under Docket No. 1:14-cr-1 and [56]

Motion under 1:14-cr-42 are likewise DENIED.

      SO ORDERED AND ADJUDGED this the 3rd day of September, 2021.

                                               s/   Louis Guirola, Jr.
                                               LOUIS GUIROLA, JR.
                                               UNITED STATES DISTRICT JUDGE




                                         -5-
